The indictment in this case contains two-counts. First, charged that the defendants with two others, not here tried, did unlawfully manufacture whisky, and the second count charged the same parties with being in possession of a still.
The trial resulted in a verdict of guilty, as charged in the indictment as against both defendants, and sentence was properly passed.
We have carefully read and considered the testimony in this case. There were no prejudicial errors in the admission of testimony, and there was sufficient evidence tending to prove the guilt of the parties to justify the verdict.
Charge A refused to the defendants was amply covered in the court's oral charge.
Charges C and D, being the affirmative charge as to each count, were properly refused.
We find no error in the record and the judgment is affirmed.
Affirmed. *Page 593